Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 10, 19 allowable. The restriction requirement set forth in the Office action mailed on 6/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 2, 11-14, 16, 19-20 is withdrawn.  Claims 2, 11-14, 16, 19-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

Allowable Subject Matter

Claims 1, 3-15, 17-22 allowed.
With respect to claims 1, 3-9 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations, “a first strip formed from a first plurality of planar segments that are collectively sized to span a width of ventilation openings of a computing device covering; and a second strip formed from a second plurality of planar segments that are collectively sized to span the width of the ventilation openings, wherein the second strip is aligned with the first strip in a vertical direction of the ventilation openings and intersects the first strip so that the first strip and the second strip cooperate to define airflow openings extending in a depth direction within the ventilation openings, the airflow openings being sized to attenuate EMI generated by the computing device.”
With respect to claims 10-15, 17-18, 22 the allowability resides in the overall structure of the device as recited in independent claim 10 and at least in part because of claimed limitations, “an EMI containment component formed from two or more intersecting strips that are each formed from a plurality of planar segments, wherein the two or more intersecting strips are aligned in a vertical direction of the ventilation area and span a width of the ventilation area so that the two or more intersecting strips define airflow openings extending in a depth direction within the ventilation area, the airflow openings being sized to attenuate the EMI.”

With respect to claims 19-21 the allowability resides in the overall structure of the device as recited in independent claim 19 and at least in part because of claimed limitations 
installing the EMI containment component in a ventilation area of a computing device with the two or more intersecting strips aligned in a vertical direction of the ventilation area while spanning a width of the ventilation area so that the EMI containment component defines airflow openings that extend in a depth direction within ventilation openings of the computing device, the airflow openings being sized to attenuate EMI generated by the computing device
The aforementioned limitations in combination with all remaining limitations of claims 1, 10, 19 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 10, 19 in combination with the remaining limitations.
Tanzer (US 20190027192 A1) fig 2 fails to teach that the first and second plurality of planar segments are collectively sized to span a width of ventilation openings.
Engelhardt (US 10703490 B2) fails to teach that strips are aligned along a vertical direction or that the strips intersect.
Ikola (US 5201855 A) figs 2, 5 fail to teach the above limitations since any two strips are both intersecting and perpendicular or they are both parallel and not intersecting. Any two strips that are parallel do span the width, however one strip perpendicular to the other means that they do not both span a single width but instead both span two different widths. So depending 
The abstract of Nasstrom (US 20110244177 A1) recites ‘'all of the tubular open cells of the structure are delimited by foldable sheet material of one integral sheet (1) folded onto or towards itself’, therefore Nasstrom teaches only one strip although the figs look similar to applicants invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841